Opinion filed September 9, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00297-CR
                                  __________

                SEABRON JAAMAR FIELDS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR26752


                     MEMORANDUM OPINION
      The grand jury indicted Appellant, Seabron Jaamar Fields, for the first-degree
felony offense of possession of a controlled substance with intent to deliver, namely
methamphetamine, in an amount of four grams or more but less than two hundred
grams. TEX. HEALTH & SAFETY CODE ANN. § 481.112 (West 2017). After a pretrial
hearing, the trial court denied Appellant’s motion to suppress evidence. Pursuant to
the parties’ negotiated plea agreement, Appellant pleaded no contest to the charged
offense and preserved his right to appeal the trial court’s denial of his motion to
suppress evidence. In accordance with the plea agreement, the trial court assessed
Appellant’s punishment at ten years’ imprisonment in the Institutional Division of
the Texas Department of Criminal Justice. In a single issue on appeal, Appellant
challenges the trial court’s denial of his motion to suppress evidence. We affirm.
                              I. Factual Background
      On the day of the charged offense, at approximately 8:00 a.m., Officer
Roberto Rodriguez of the Brownwood Police Department was on patrol near
Northwest Elementary School in Brownwood, Texas. School was in session at that
time, and Appellant drove by Officer Rodriguez in the active school zone; Officer
Rodriguez clocked the speed of Appellant’s vehicle at twenty-five miles per hour
(five miles per hour over the posted speed limit for the school zone). Officer
Rodriguez thereafter stopped Appellant for operating his vehicle in excess of the
posted school-zone speed limit. As he approached Appellant’s vehicle, Officer
Rodriguez recognized Appellant because he had arrested Appellant a month prior
for the offense of tampering with evidence. On that occasion, according to Officer
Rodriguez’s testimony, Appellant swallowed marihuana in an effort to destroy the
marihuana that he had in his possession at the time.
      As Officer Rodriguez explained the reason for the traffic stop to Appellant,
he noticed that Appellant would repeatedly look toward the passenger side of his
vehicle. Officer Rodriguez asked Appellant to roll down the rear window on the
driver’s side of the vehicle; Appellant complied, and Officer Rodriguez immediately
detected the odor of marihuana. He then observed a piece of marihuana “shake”—
a term that is used to describe a very small piece of a green, leafy substance, or a
“crumb” of marihuana—on Appellant’s leg.          Officer Rodriguez reached into
Appellant’s vehicle and retrieved the piece of “shake” that was on Appellant’s leg.


                                         2
      Based on his observations, Officer Rodriguez called for backup. After backup
arrived, Officer Rodriguez asked Appellant to exit the vehicle; he then conducted a
pat-down search of Appellant. Officer Rodriguez stated to Appellant: “[W]e’re
going to search you based upon that piece of marihuana that you had in there.” He
did not mention to Appellant that the odor of marihuana he had detected was also a
basis for the search, although, according to his testimony, he did include that fact in
his incident report.1 During the search, Officer Rodriguez discovered another piece
of marihuana “shake” on Appellant’s clothing. Officer Rodriguez removed this
piece of “shake” from Appellant’s clothing and smelled it; he testified at the
suppression hearing that it smelled like marihuana. He then placed it on the trunk
of Appellant’s vehicle.
      Officer Rodriguez did not inventory the two pieces of “shake” he had
retrieved. Further, he did not photograph them, nor did he place them into an
evidence bag. In fact, he did not preserve them. He testified that he believed the
first piece of “shake” fell onto the floorboard of Appellant’s vehicle. As for the other
piece of “shake,” which he had placed on the trunk of Appellant’s vehicle after he
discovered it on Appellant’s clothing, he testified that he was not sure what happened
to it but that it could have blown away in the wind. Officer Rodriguez insisted that,
although he did not preserve the two pieces of “shake,” he did not destroy or discard
any evidence. He testified that the two pieces of “shake” he had discovered were
not significant pieces of evidence, and thus not necessary to his investigation,
because he already had probable cause to search Appellant’s vehicle based on the
odor of marihuana that he had detected emanating from the vehicle. Furthermore,
the second piece of “shake” that he discovered also smelled like marihuana, which
confirmed the marihuana odor he had noticed. The dashcam footage from Officer


      1
       We note that Officer Rodriguez’s report is not included in the record before us.
                                                   3
Rodriguez’s patrol unit was presented at the suppression hearing and clearly showed
that he smelled the second piece of “shake.” Officer Rodriguez further testified that
although he was aware that he should have taken photographs of the two pieces of
“shake” he had retrieved, he did not.
        As a result of the pat-down of Appellant, Officer Rodriguez also discovered
thirteen Ziploc baggies, which he testified were commonly used in the distribution
of illegal drugs. He also searched Appellant’s vehicle and discovered a round
container labeled “THC.”              Another officer, Officer Shannon Risdon of the
Brownwood Police Department, assisted in the vehicle search and discovered
approximately an ounce of methamphetamine and another piece of marihuana
“shake” in the glove compartment. Officer Rodriguez did not preserve this piece of
“shake” either. The officers also discovered a digital scale and nine cell phones in
Appellant’s vehicle. Officer Rodriguez testified that, at some point while searching
Appellant’s vehicle, he popped open the trunk, which is where he had placed one of
the pieces of marihuana “shake” that he had discovered. Because of what the officers
had discovered, Appellant was arrested.
        At the suppression hearing, Appellant’s trial counsel argued that Officer
Rodriguez intentionally destroyed evidence because he failed to inventory and
preserve the pieces of marihuana “shake”—in violation of Section 37.09(a)(1) of the
Penal Code.2 Appellant’s trial counsel further argued that (1) because Officer
Rodriguez smelled the second piece of “shake” he discovered in order to confirm
that the odor he detected emanating from Appellant’s vehicle was marihuana and
(2) because he did not mention the odor he had detected at any time during the
encounter, the pieces of marihuana “shake” constituted the only basis for probable


        Appellant’s trial counsel also argued at the suppression hearing that Officer Rodriguez knowingly
        2

presented false evidence in violation of Section 37.09(a)(2). See TEX. PENAL CODE ANN. § 37.09(a)(2)
(West 2016). Appellant does not present that argument on appeal.
                                                   4
cause to search Appellant’s person and vehicle during the traffic stop. Therefore,
Appellant’s trial counsel urged that, because the pieces of “shake” were not
preserved, the searches were illegal and the evidence that was discovered pursuant
to the searches was inadmissible and should be suppressed.
      After the suppression hearing was concluded, the trial court denied
Appellant’s motion to suppress evidence; the trial court later signed findings of fact
and conclusions of law. Appellant subsequently negotiated a plea agreement with
the State. As a condition of the plea agreement, Appellant preserved his right to
appeal and challenge the trial court’s denial of his motion.
                                II. Standard of Review
      We review a trial court’s ruling on a motion to suppress for an abuse of
discretion. See Arguellez v. State, 409 S.W.3d 657, 662 (Tex. Crim. App. 2013). In
reviewing a ruling on a motion to suppress, we apply a bifurcated standard of review.
Lerma v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App. 2018); Wilson v. State,
311 S.W.3d 452, 457–58 (Tex. Crim. App. 2010) (citing Carmouche v. State,
10 S.W.3d 323, 327 (Tex. Crim. App. 2000)). At a hearing on a motion to suppress,
the trial court is the sole trier of fact and judge of the credibility of the witnesses and
the weight to be given to their testimony. Lerma, 543 S.W.3d at 190 (citing State v.
Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000)). Therefore, we give almost total
deference to the trial court in its determination of historical facts. Id. (citing
Carmouche, 10 S.W.3d at 327). When, as in this case, the trial court makes express
findings of fact, we examine the record in the light most favorable to its rulings and
uphold those findings so long as they are supported by the record.                State v.
Rodriguez, 521 S.W.3d 1, 8 (Tex. Crim. App. 2017) (citing Valtierra v. State, 310
S.W.3d 442, 447 (Tex. Crim. App. 2010)). We then review de novo the legal
significance of the facts as found by the trial court. Id. (citing Kothe v. State, 152
S.W.3d 54, 62–63 (Tex. Crim. App. 2004)).
                                            5
                                    III. Analysis
      Appellant contends that the trial court abused its discretion when it denied his
motion to suppress evidence because, according to Appellant, Officer Rodriguez
destroyed the evidence upon which he relied as one basis for probable cause to
conduct the warrantless searches of Appellant and his vehicle. Appellant asserts that
the alleged destruction of evidence constituted a felony offense under Section 37.09
of the Penal Code and that, therefore, under Article 38.23 of the Texas Code of
Criminal Procedure the admission of the methamphetamine and other evidence that
was discovered pursuant to the searches of Appellant and his vehicle would be
precluded.
      Article 38.23 prohibits the admission of evidence that is obtained in violation
of the laws of Texas or the United States. TEX. CODE. CRIM. PROC. ANN. art. 38.23(a)
(West 2018); see Wilson, 311 S.W.3d at 458. When a defendant moves to suppress
evidence under Article 38.23 due to the violation of a statute, the defendant has the
burden to produce evidence of a statutory violation. State v. Robinson, 334 S.W.3d
776, 779 (Tex. Crim. App. 2011). Only when this burden is met does the burden
shift to the State to prove compliance. Id. Article 38.23(a)’s exclusionary rule does
not apply to unrelated statutory violations. Wilson, 311 S.W.3d at 458–60. Rather,
the primary purpose of Article 38.23(a) is to deter unlawful actions that violate the
privacy, property, and liberty rights of criminal suspects in the acquisition of
evidence that may be used for prosecutorial purposes. Id.
      As relevant here, Section 37.09(a)(1) of the Penal Code provides that a person,
including a police officer, commits an offense if, knowing that an investigation is in
progress, he “alters, destroys, or conceals any . . . thing with intent to impair its
verity, legibility, or availability as evidence in the investigation.” TEX. PENAL CODE
ANN. § 37.09(a)(1) (West 2016); see Wilson, 311 S.W.3d at 460–61; Williams v.
State, 270 S.W.3d 140, 142 (Tex. Crim. App. 2008). Section 37.09 is directly related
                                          6
to the acquisition and use of evidence in criminal investigations and judicial
proceedings. See, e.g., Wilson, 311 S.W.3d at 460, 464 (holding that Article 38.23(a)
applies to Section 37.09). Thus, evidence obtained in violation of Section 37.09 can
be barred from use in a prosecution under Article 38.23(a). Id. Evidence is obtained
in violation of the law only if there is a causal connection between the illegal conduct
and the acquisition of the evidence. Id. at 468. Therefore, if no causal connection
exists, the evidence cannot be obtained in violation of the law and will not be subject
to the exclusionary provision in Article 38.23(a). Id.
      To prove that Officer Rodriguez committed the offense of tampering under
Section 37.09, Appellant must establish that Officer Rodriguez (1) knew an
investigation or official proceeding was pending or in progress; (2) destroyed a thing
or item; and (3) did so with the intent to impair its verity or availability as evidence
in the pending investigation or official proceeding. See PENAL § 37.09(a)(1); Wilson,
311 S.W.3d at 464. Each of the described elements must be shown.
      The first element is undisputed. Officer Rodriguez was clearly conducting an
investigation into potential criminal conduct. As to the second element, Appellant
contends that Officer Rodriguez destroyed the trace marihuana evidence because he
failed to take photographs of the two pieces of “shake” or otherwise inventory or
preserve them as evidence. The first marihuana “shake” that Officer Rodriguez
discovered either fell onto the ground or the floorboard of Appellant’s vehicle, and
he admittedly placed the second marihuana “shake” on the trunk of the vehicle.
Officer Rodriguez testified that the second piece of “shake” likely blew away in the
wind, or it could have been lost when he opened the trunk to Appellant’s vehicle
during the vehicle search. This, Appellant asserts, constitutes the destruction of
evidence within the meaning of Section 37.09. We disagree.
      The Court of Criminal Appeals has interpreted the statutory term “destroyed”
to mean “ruined or rendered useless.” Rabb v. State, 434 S.W.3d 613, 616 (Tex.
                                           7
Crim. App. 2014) (citing Williams, 270 S.W.3d at 145–46). Under this interpretation
of the statute, a “destroyed” thing has “lost its identity and is no longer
recognizable.” Williams, 270 S.W.3d at 146. Although there is some permissible
overlap between the statutory terms of “conceal” and “alter,” each term has a
distinctive meaning. See Rabb, 434 S.W.3d at 616–17. The court in Williams
defined “alter” to mean “to change; make different; modify.” 270 S.W.3d at 146.
Other courts have defined “conceal” to mean “to hide, to remove from sight or
notice, or to keep from discovery or observation.” See State v. Zuniga, 583 S.W.3d
209, 215 (Tex. App.—Corpus Christi-Edinburg 2018, pet. ref’d) (citing Stahmann v.
State, 548 S.W.3d 46, 54–55 (Tex. App.—Corpus Christi–Edinburg 2018), aff’d,
602 S.W.3d 573 (Tex. Crim. App. 2020)); Hines v. State 535 S.W.3d 102, 110 (Tex.
App.—Eastland 2017, pet. ref’d). On appeal, Appellant asserts only that Officer
Rodriguez “destroyed” evidence; therefore, we will confine our analysis to the
meaning and interpretation of that term. See Rabb, 434 S.W.3d at 616; Hines, 535
S.W.3d at 109–10.
      Officer Rodriguez testified that, after he detected the odor of marihuana
emanating from Appellant’s vehicle, he noticed a small piece of a leafy green
substance on Appellant’s leg, which he retrieved and identified as marihuana.
According to Officer Rodriguez, he thought that the first piece of “shake” he
discovered fell onto the floorboard of the vehicle. Then, as he conducted a pat-down
of Appellant, Officer Rodriguez discovered another piece of marihuana “shake” on
Appellant’s clothing. He placed it on the trunk of Appellant’s vehicle and did not
inventory or preserve it as evidence. Although he was unsure as to what happened
to it, in all likelihood it had been blown away by the wind. Officer Rodriguez
insisted that, even though he did not preserve the two pieces of “shake,” he did not
destroy or discard any evidence. Thus, according to Officer Rodriguez’s testimony,
the trace marihuana “shakes” that he discovered were inadvertently lost, rather than
                                         8
destroyed.3 See Rabb, 434 S.W.3d at 617 (“[W]ithout any evidence on the status of
the [evidence], a determination of whether it was intact or destroyed . . . would be
based purely on speculation.”). Of significance, in its findings of fact, the trial court
specifically found that Officer Rodriguez’s testimony was credible, and we defer to
the trial court’s finding.
        Based on the record before us and the trial court’s detailed findings of fact, to
which we defer, we conclude that Appellant failed to show that Officer Rodriguez
destroyed the marihuana “shakes” in the manner alleged by Appellant. Here, Officer
Rodriguez’s actions or inactions did not become criminal in nature, as Appellant
suggests, simply because the “shakes” were negligible in size and vulnerable to
being inadvertently lost to the elements.
        Furthermore, as to the third element above, Appellant asserts that Officer
Rodriguez intended to impair the availability of the pieces of “shake” as evidence in
the investigation. However, the record before us does not support Appellant’s claim.
        A violation of Section 37.09 requires “intent as to a particular result, namely,
impairing a thing’s availability as evidence.” Stewart v. State, 240 S.W.3d 872, 874
(Tex. Crim. App. 2007). “A person acts intentionally, or with intent, with respect
. . . to a result of his conduct when it is his conscious objective or desire to . . . cause
the result.” PENAL § 6.03(a). Thus, to prevail on his motion, Appellant was required
to prove that Officer Rodriguez’s conscious objective or desire was to impair or
preclude the availability of the marihuana crumbs as evidence in the investigation of
Appellant’s criminal conduct.




        3
          Although it is conceivable that an unbounded and highly literal application of the phrase “rendered
useless” could encompass Officer Rodriguez’s conduct, under the Williams court’s construction of the term
“destroy” as used in Section 37.09, we cannot conclude that Officer Rodriguez’s conduct falls within its
meaning. See Williams, 270 S.W.3d at 146 (“[T]he remains of a destroyed object can still have evidentiary
value.”).
                                                     9
      Officer Rodriguez testified that the lost marihuana crumbs were of no
significance to the investigation and unlikely to be used for prosecutorial purposes
because he had smelled marihuana emanating from Appellant’s vehicle even before
he noticed the first piece of “shake” on Appellant’s clothing.          Therefore, he
believed—correctly—that because he had detected the odor of marihuana, probable
cause already existed to search Appellant and his vehicle prior to the discovery of
the first piece of “shake.” See Marsh v. State, 684 S.W.2d 676, 679 (Tex. Crim.
App. 1984); Luera v. State, 561 S.W.2d 497, 498 (Tex. Crim. App. [Panel Op.] 1978)
(the scent of marihuana alone is sufficient probable cause to search a vehicle); see
also State v. Steelman, 16 S.W.3d 483, 488 (Tex. App.—Eastland 2000), aff’d, 93
S.W.3d 102 (Tex. Crim. App. 2002) (same); Rocha v. State, 464 S.W.3d 410, 418
(Tex. App.—Houston [1st Dist.] 2015, pet. ref’d) (same). Therefore, and contrary
to Appellant’s assertions, the lost pieces of “shake” were not necessary to Officer
Rodriguez’s probable cause determinations to search either Appellant or his vehicle.
Their discovery only validated what Officer Rodriguez already knew.
      Moreover, and importantly, Officer Rodriguez and Officer Risdon did collect
a copious amount of evidence from Appellant’s person and vehicle during their
searches, including thirteen Ziploc baggies, a round container labeled “THC,” nine
cell phones, and a digital scale.      Officer Rodriguez’s entire interaction with
Appellant was captured and recorded on his patrol unit’s dashcam, including his
actions concerning the lost marihuana crumbs. Therefore, based on the record before
us and the trial court’s detailed findings of fact, to which we defer, we conclude that
Appellant failed to show that Officer Rodriguez acted with the intent to impair or
preclude the availability of the lost pieces of “shake” as evidence in this
investigation.




                                          10
       Because Appellant cannot                show that         Officer     Rodriguez violated
Section 37.09(a)(1) prior to4 or during the search of Appellant’s person and vehicle,
we hold that the methamphetamine and drug paraphernalia that was discovered
during the searches was not obtained in violation of the law. Therefore, Article
38.23(a) does not require its exclusion or suppression. As such, the trial court did
not abuse its discretion when it denied Appellant’s motion to suppress evidence.
Accordingly, we overrule Appellant’s sole issue on appeal.
                                    IV. This Court’s Ruling
       We affirm the judgment of the trial court.




                                                       W. STACY TROTTER
                                                       JUSTICE


September 9, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




       4
         In addition to his arguments concerning Section 37.09, Appellant also asserts that there was a
“causal connection” between the alleged statutory violation and the acquisition of the evidence, as is
required to be shown under Article 38.23(a). See Wilson, 311 S.W.3d at 468. Because we hold that no
violation of law occurred, we do not reach this argument. See TEX. R. APP. P. 47.1.
                                                  11